        Case 1:18-cv-03698-LGS-GWG Document 530 Filed 03/26/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 TOWAKI KOMATSU,                                                :
                                              Plaintiff,        :
                                                                :   18 Civ. 3698 (LGS)
                            -against-                           :
                                                                :        ORDER
 THE CITY OF NEW YORK, et al.,                                  :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on January 15, 2021, Judge Gorenstein issued several orders regarding the

procedures to be followed regarding confidential materials. Dkt. Nos. 473, 474, 475.

        WHEREAS, on January 29, 2021, Judge Gorenstein issued an order denying pro se

Plaintiff’s requests for reconsideration and objection to any restrictions on his use of confidential

documents produced by Defendants. Dkt. No. 485.

        WHEREAS, on February 5, 2021, Judge Gorenstein issued an Order denying Plaintiff’s

request to stay all orders that have authorized Defendants to seek sanctions against Plaintiff for

failing to comply with discovery deadlines. Dkt. No. 497.

        WHEREAS, on March 18, 2021, Judge Gorenstein issued an Order concerning Plaintiff’s

possible non-compliance with a prior Confidentiality Order. Dkt. No. 524.

        WHEREAS, Plaintiff filed a letter on February 5, 2021, requesting reconsideration of the

Order at Dkt. No. 497. Dkt. No. 500.

        WHEREAS, Plaintiff filed a letter on February 8, 2021, requesting reconsideration of the

Order at Dkt. No. 485. Dkt. No. 502

        WHEREAS, Plaintiff filed a letter on February 8, 2021, requesting reconsideration of the

Orders at Dkt. Nos. 473, 474, 475. Dkt. No. 503.

        WHEREAS, Plaintiff filed letters on February 25 and 28, 2021, requesting reconsideration
       Case 1:18-cv-03698-LGS-GWG Document 530 Filed 03/26/21 Page 2 of 4



of the Order at Dkt. No. 239 and requesting permission to file certain discovery document under

seal. Dkt. Nos. 515, 516.

       WHEREAS, Plaintiff filed a letter on March 9, 2021, requesting legal advice. Dkt. No. 519.

       WHEREAS, Plaintiff filed a letter on March 13, 2021, again requesting reconsideration of

the Orders at Dkt. Nos. 473, 474, 475. Dkt. No. 521.

       WHEREAS, Plaintiff filed a letter on March 17, 2021, requesting permission to file a further

amended complaint. Dkt. No. 522.

       WHEREAS, Plaintiff filed an appeal on March 19, 2021, requesting reconsideration of the

Order at Dkt. No. 524. Dkt. No. 526.

       WHEREAS, Plaintiff filed a letter on March 26, 2021, requesting reconsideration of the

Orders at Dkt. Nos. 239, 418. Dkt. No. 529.

       WHEREAS, for objections to a Magistrate Judge’s ruling on nondispositive matters, district

courts must “modify or set aside any part of the order that is clearly erroneous or is contrary to

law.” Fed. R. Civ. P. 72(a); accord 28 U.S.C. § 636(b)(1)(A). “A finding is ‘clearly erroneous’

when, although there is evidence to support it, the reviewing court on the entire evidence is left

with the definite and firm conviction that a mistake has been committed.” Wu Lin v. Lynch, 813

F.3d 122, 126 (2d Cir. 2016) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395

(1948)). A ruling is contrary to law if it “fails to apply or misapplies relevant statutes, case law or

rules of procedure.” Winfield v. City of New York, No. 15 Civ. 5236, 2017 WL 5054727, at *2

(S.D.N.Y. Nov. 2, 2017) (internal citation omitted). “It is well-settled that a magistrate judge’s

resolution of a nondispositive matter should be afforded substantial deference and may be

overturned only if found to have been an abuse of discretion.” Xie v. JPMorgan Chase Short-Term

Disability Plan, 15 Civ. 4546, 2018 WL 501605, at *1 (S.D.N.Y. Jan. 19, 2018) (internal citation

omitted).
          Case 1:18-cv-03698-LGS-GWG Document 530 Filed 03/26/21 Page 3 of 4



          WHEREAS, an Order regarding the treatment of confidential documents is nondispositive.

See MacCartney v. O’Dell, No. 14 Civ. 3925, 2017 WL 766906, at *3 (S.D.N.Y. Feb. 27, 2017).

          WHEREAS, an Order granting a stay is nondispositive. See Hatemi v. M&T Bank Corp.,

No. 14 Civ. 1103S, 2015 WL 224421, at *1 (W.D.N.Y. Jan. 15, 2015).

          WHEREAS, a motion for reconsideration must be filed within fourteen days after the

Court’s determination of the original motion. See Local Civil Rule 6.3. It is hereby

          ORDERED that the motions for reconsideration, at Dkt. Nos. 503, 515, 516, 521 and 529

are DENIED as they are untimely. It is further

          ORDERED that objections to Judge Gorenstein’s, Orders, at Dkt. Nos. 500, 502 and 526

are overruled. Judge Gorenstein’s Orders were not clearly erroneous or contrary to law. It is

further

          ORDERED that the requests to amend the Complaint, at Dkt. No. 522, and file discovery

materials under seal, at Dkt. No. 515, are denied. General pre-trial requests, including permission to

amend a Complaint and to file discovery materials, should be addressed to Judge Gorenstein. See

Dkt. No. 27 (referring this matter to Judge Gorenstein for general pre-trial).

          Plaintiff is advised that the Court is not permitted to provide legal advice. Pro se parties

may seek legal advice through the New York Legal Assistance Group (“NYLAG”) for Pro Se

Litigants. NYLAG’s contact information is included below.

          The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Plaintiff.


Dated: March 26, 2021
       New York, New York
            Case 1:18-cv-03698-LGS-GWG Document 530 Filed 03/26/21 Page 4 of 4


                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



   Free Legal Assistance for Self-Represented
  Civil Litigants in Federal Court in Manhattan
                  and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by                          Thurgood Marshall
attorneys and paralegals to assist those
                                                                United States Courthouse
who are representing themselves or
                                                                Room LL22
planning to represent themselves in civil
                                                                40 Centre Street
lawsuits in the Southern District of New
                                                                New York, NY 10007
York. The clinic, which is not part of or
                                                                (212) 659 6190
run by the court, assists litigants with
federal civil cases including cases                             Open weekdays
involving civil rights, employment                              10 a.m. - 4 p.m.
discrimination, labor law, social security                      Closed on federal and court holidays
benefits, foreclosure and tax.
                                                                     ——————————————
To make an appointment for a
consultation, call (212) 659-6190 or
                                                                The Hon. Charles L. Brieant Jr.
come by either clinic during office
hours. Please note that a government-                           Federal Building and Courthouse
issued photo ID is required to enter                            300 Quarropas St
either building.                                                White Plains, NY 10601
                                                                (212) 659 6190
The clinic offers in-person
                                                                Open Wednesday
appointments only. The clinic does
                                                                1 p.m. - 5 p.m.
not offer assistance over the
                                                                Closed on federal and court holidays
phone or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
